IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,299-02


                       EX PARTE DAVID EARL STANLEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 19,197-B IN THE 411th DISTRICT COURT
                               FROM POLK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted, after the revocation

of his release to community supervision, of arson and sentenced to ten years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Stanley v. State, No. 14-12-00919-CR (Tex.

App.—Houston [14th Dist.], delivered May 9, 2013, pet. ref’d).

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

investigate and present evidence on Applicant’s behalf, including an alleged letter from his insurance

company that cleared him of any wrongdoing in the arson. The Applicant also alleges that counsel
                                                                                                      2

failed to file pre-trial motions and lodge objections, coerced him into withdrawing his motion for

new trial, and failed to inform the trial court that Applicant’s disabilities might render him unable

to fulfill probation conditions.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 26, 2014
Do not publish